Exhibit 10.6

 

THIS NOTE (AS DEFINED BELOW) IS ISSUED IN EXCHANGE FOR (WITHOUT ANY ADDITIONAL
CONSIDERATION TO HOLDER) that certain PROMISSORY NOTE IN THE ORIGINAL PRINCIPAL
AMOUNT OF $1,050,000.00 HAVING AN ORIGINAL ISSUE DATE OF JANUARY 31, 2019. FOR
PURPOSES OF THE HOLDING pERIOD UNDER RULE 144 OF THE SECURITIES EXCHANGE ACT OF
1933, AS AMENDED, THIS NOTE SHALL BE DEEMED TO HAVE BEEN ISSUED ON JANUARY 31,
2019.

 

PROMISSORY NOTE

 

U.S. $1,173,480.00 “Original Issue Date”: January 31, 2019

 

FOR VALUE RECEIVED, China Recycling Energy Corporation, a Nevada corporation
(“Borrower”), promises to pay in lawful money of the United States of America to
the order of Iliad Research and Trading, L.P., a Utah limited partnership, or
its successors or assigns (“Lender”), the principal sum of $1,173,480.00,
together with all other amounts due under this Promissory Note (this “Note”).
This Note is issued and made effective pursuant to that certain Exchange
Agreement dated as of April 14, 2019 (the “Exchange Date”), as the same may be
amended from time to time (the “Exchange Agreement”), by and between Borrower
and Lender, pursuant to which Lender exchanged the January Note (as defined in
the Exchange Agreement) for this Note, pursuant to Section 3(a)(9) of the
Securities Act of 1933, as amended.

 

Borrower and Lender agree that the terms and provisions of the January Purchase
Agreement (as defined in the Exchange Agreement) and the other Transaction
Documents (as defined in the January Purchase Agreement) and the Exchange
Agreement shall be deemed to apply in all respects to this Note. All references
in the January Purchase Agreement and the other Transaction Documents to the
term “Note” shall be deemed to mean and refer to this Note and not the January
Note.

 

1. PAYMENT. Borrower shall pay to Lender the entire outstanding balance of this
Note on or before the date that is twenty-four (24) months from the Original
Issue Date (the “Maturity Date”). Borrower will make all payments of sums due
hereunder to Lender at Lender’s address set forth in the January Purchase
Agreement, or at such other place as Lender may designate in writing. Unless
otherwise agreed or required by applicable law, payments will be applied first
to any unpaid collection costs and late charges, then to accrued interest and
finally to principal.

 

2. INTEREST. Interest shall accrue on the outstanding balance of this Note at
the rate of eight percent (8%) per annum from the Exchange Date until this Note
is paid in full. All interest calculations hereunder shall be computed on the
basis of a 360-day year comprised of twelve (12) thirty (30) day months, shall
compound daily and shall be payable in accordance with the terms of this Note.

 

3. PREPAYMENT. Borrower may pay all or any portion of the amount owed earlier
than it is due; provided that in the event Borrower elects to prepay all or any
portion of the outstanding balance, it shall pay to Lender 125% of the portion
of the outstanding balance Borrower elects to prepay. Early payments of less
than all principal, fees and interest outstanding will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower’s remaining obligations
hereunder.

 



 

 

 

4. REDEMPTIONS. Beginning on the date that is six (6) months from the Original
Issue Date and at any time thereafter until this Note is paid in full, Lender
shall have the right to redeem up to $750,000.00 of the Outstanding Balance
during months six (6) – eight (8) following the Original Issue Date and any
amount thereafter (the amount of each exercise, the “Redemption Amount”) by
providing written notice (each, a “Redemption Notice”) delivered to Borrower by
facsimile, email, mail, overnight courier, or personal delivery. Upon receipt of
any Redemption Notice, Borrower shall pay the applicable Redemption Amount in
cash to Lender within three (3) Trading Days of Borrower’s receipt of such
Redemption Notice.

 

5. EVENT OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a) Failure to Pay. Borrower shall fail to pay when due, whether at stated
maturity, upon acceleration or otherwise, any principal or interest payment, or
any other payment required under the terms of this Note on the date due.

 

(b) Breaches of Covenants. Borrower or any other person or entity fails to
comply with or to perform when due any other term, obligation, covenant, or
condition contained in this Note, in the Exchange Agreement, in the January
Purchase Agreement (including without limitation any covenant set forth in
Section 4 of the January Purchase Agreement), any other Transaction Document,
any other Exchange Document (as defined in the Exchange Agreement), or in any
other agreement securing payment of this Note.

 

(c) Representations and Warranties. Any representation or warranty made by
Borrower to Lender in this Note, the January Purchase Agreement, the Exchange
Agreement, any other Transaction Document or Exchange Document, or any related
agreement shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished.

 

(d) Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii)  make a general
assignment for the benefit of its or any of its creditors, (iii) be dissolved or
liquidated, or (iv) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it.

 

(e) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator, or custodian of Borrower or of
all or a substantial part of its property, or an involuntary case or other
proceedings seeking liquidation, reorganization, or other relief with respect to
Borrower or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within sixty (60) days of
commencement.

 



2

 

 

(f) Judgment. A judgment or judgments for the payment of money in excess of the
sum of $1,000,000.00 in the aggregate shall be rendered against Borrower and
either (i) the judgment creditor executes on such judgment or (ii) such judgment
remains unpaid or undischarged for more than sixty (60) days from the date of
entry thereof or such longer period during which execution of such judgment
shall be stayed during an appeal from such judgment.

 

(g) Attachment. Any execution or attachment shall be issued whereby any
substantial part of the property of Borrower shall be taken and the same shall
not have been vacated or stayed within thirty (30) days after the issuance
thereof.

 

(h) Cross Default. Borrower breaches or any event of default occurs under any
term or provision of any Other Agreement (as defined hereafter). For purposes
hereof, “Other Agreement” means collectively, all existing and future agreements
and instruments between, among or by Borrower, on the one hand, and Lender, on
the other hand.

 

Notwithstanding the foregoing, the occurrence of any event set forth in Section
5(b) above shall not be considered an Event of Default hereunder if such event
is cured within seven (7) days of the occurrence thereof and the occurrence of
any event set forth in Section 5(c), (f) – (h) shall not be considered an Event
of Default hereunder if such event is cured with thirty (30) days of the
occurrence thereof.

 

6. ACCELERATION; REMEDIES.

 

(a) At any time following the occurrence of an Event of Default (other than an
Event of Default referred to in Sections 5(d) and 5(e)), Lender may, by written
notice to Borrower, declare all unpaid principal, plus all accrued interest and
other amounts due hereunder to be immediately due and payable at the Mandatory
Default Amount (as defined below) without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding. Upon the occurrence or
existence of any Event of Default described in Sections 5(d) and 5(e),
immediately and without notice, all outstanding unpaid principal, plus all
accrued interest and other amounts due hereunder shall automatically become
immediately due and payable at the Mandatory Default Amount, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, Lender may exercise any other right, power or
remedy permitted to it by law, either by suit in equity or by action at law, or
both. For purposes hereof, the term “Mandatory Default Amount” means an amount
equal to 125% of the outstanding balance of this Note (which outstanding
balance, for avoidance of doubt, shall include principal, interest, fees and any
previously incurred prepayment penalty or redemption premium) as of the date the
applicable Event of Default occurred, plus all interest, fees, and charges that
may accrue on such outstanding balance thereafter.

 

(b) Upon the occurrence of a Change in Control (as defined below), and without
further notice to Borrower, all unpaid principal, plus all accrued interest and
other amounts due hereunder, shall become immediately due and payable. For
purposes hereof, a “Change in Control” means a sale of all or substantially all
of Borrower’s assets, or a merger, consolidation, or other capital
reorganization of Borrower with or into another company, and does not include a
significant equity financing; provided however that a merger, consolidation, or
other capital reorganization in which the holders of the equity of Borrower
outstanding immediately prior to such transaction continue to hold (either by
the voting securities remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of Borrower, or such surviving
entity, outstanding immediately after such transaction shall not constitute a
Change in Control.

 



3

 

 

7. UNCONDITIONAL OBLIGATION; NO OFFSET. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make all payments due hereunder in
accordance with the terms of this Note.

 

8. NO USURY. Notwithstanding any other provision contained in this Note or in
any instrument given to evidence the obligations evidenced hereby: (a) the rates
of interest and charges provided for herein and therein shall in no event exceed
the rates and charges which result in interest being charged at a rate equaling
the maximum allowed by law; and (b) if, for any reason whatsoever, Lender ever
receives as interest in connection with the transaction of which this Note is a
part an amount which would result in interest being charged at a rate exceeding
the maximum allowed by law, such amount or portion thereof as would otherwise be
excessive interest shall automatically be applied toward reduction of the unpaid
principal balance then outstanding hereunder and not toward payment of interest.

 

9. ATTORNEYS’ FEES. If this Note is placed in the hands of an attorney for
collection or enforcement prior to commencing arbitration or legal proceedings,
or is collected or enforced through any arbitration or legal proceeding, or
Lender otherwise takes action to collect overdue amounts due under this Note or
to enforce the provisions of this Note, then Borrower shall pay the reasonable
costs incurred by Lender for such collection, enforcement or action including,
without limitation, reasonable attorneys’ fees and disbursements.

 

10. GOVERNING LAW; VENUE. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the January Purchase
Agreement to determine the proper venue for any disputes are incorporated herein
by this reference.

 

11. ARBITRATION OF DISPUTES. Borrower agrees that any dispute arising under this
Note shall be subject to the Arbitration Provisions (as defined in the January
Purchase Agreement) set forth as an exhibit to the January Purchase Agreement.

 

12. WAIVERS. No waiver of any provision of this Note shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.

 



4

 

 

13. LOSS OR MUTILATION. On receipt by Borrower of evidence reasonably
satisfactory to Borrower of the loss, theft, destruction or mutilation of this
Note and, in the case of any such loss, theft or destruction of this Note, on
delivery of an indemnity agreement reasonably satisfactory in form and amount to
Borrower or, in the case of any such mutilation, on surrender and cancellation
of such Note, Borrower at its expense will execute and deliver, in lieu thereof,
a new Note of like amount and tenor.

 

14. NOTICES. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the January Purchase
Agreement, the terms of which are incorporated herein by this reference.

 

15. AMENDMENT AND WAIVER. This Note and its terms and conditions may be amended,
waived or modified only in writing by Borrower and Lender.

 

16. SEVERABILITY. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the parties to
the fullest extent permitted and the balance of this Note shall remain in full
force and effect.

 

17. ASSIGNMENTS. Borrower may not assign this Note without the prior written
consent of Lender. This Note may be offered, sold, assigned or transferred by
Lender without the consent of Borrower.

 

18. FINAL NOTE. This Note, together with the other Transaction Documents, the
Exchange Agreement, and the other Exchange Documents, contains the complete
understanding and agreement of Borrower and Lender and supersedes all prior
representations, warranties, agreements, arrangements, understandings, and
negotiations. THIS NOTE, TOGETHER WITH THE OTHER TRANSACTION DOCUMENTS AND THE
OTHER EXCHANGE DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

19. Waiver of Jury Trial. BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY RELATED TO THIS NOTE OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED
BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, BORROWER ACKNOWLEDGES THAT IT KNOWINGLY AND VOLUNTARILY IS WAIVING SUCH
PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

20. TIME IS OF THE ESSENCE. Time is of the essence of this Note and each and
every provision hereof in which time is an element.

 

21. LIQUIDATED DAMAGES. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates and
other relevant factors. Accordingly, Lender and Borrower agree that any fees,
balance adjustments, default interest or other charges assessed under this Note
are not penalties but instead are intended by the parties to be, and shall be
deemed, liquidated damages.

 

[Remainder of page intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be issued as of the date
first set forth above.

 



BORROWER:         CHINA RECYCLING ENERGY CORPORATION         By:
                          Name:     Title:  

 

 

[Signature Page to Promissory Note]



 

